Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-7-2006

Govt of VI v. Huggins
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1038




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Govt of VI v. Huggins" (2006). 2006 Decisions. Paper 473.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/473


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEAL
                    FOR THE THIRD CIRCUIT


                              No. 06-1038


             GOVERNMENT OF THE VIRGIN ISLANDS

                                    v.

                          MORRIS HUGGINS,

                                         Appellant


                   On Appeal from the District Court
                          of the Virgin Islands
                    (D.C. Criminal No. 04-cr-00112)
         District Judge: Hon. Raymond L. Finch, Chief Judge
                 District Judge: Hon. Curtis V. Gomez
Hon. Brenda J. Hollar, Judge of the Superior Court, Sitting by Designation


            Submitted Pursuant to Third Circuit LAR 34.1(a)
                            May 12, 2006

        BEFORE: FISHER, COWEN and ROTH,* Circuit Judges

                       (Filed: September 7, 2006)



                               OPINION




*The Honorable Jane R. Roth assumed senior status on May 31, 2006.
COWEN, Circuit Judge.

       Morris Huggins appeals from a final order of the District Court of the Virgin

Islands, Appellate Division of St. Croix, affirming a Judgment and Order of Commitment

entered by the Territorial Court following a jury trial. Huggins’ sole contention on appeal

is that the trial court abused its discretion in admitting into evidence a photograph of the

victim’s injury. For the reasons given below, we will affirm.

                                              I.

       During Huggins’ jury trial on charges of assault in the third degree and possession

of a dangerous weapon during the commission of a violent crime, the government offered

into evidence a photograph (Exhibit 2-D) of the victim of Huggins’ assault. The

photograph was taken of the victim while she was in an ambulance at the scene of the

crime. It depicts a laceration on the victim’s bloody nose. The government offered the

photograph to show evidence of the victim’s injury as a result of Huggins’ assault with an

iron pipe. The defense objected to the admission of the photograph on the ground that the

photograph is inflammatory and irrelevant. The trial court admitted the photograph into

evidence over the objection.1


   1
     The photograph in question was one of three photographs that the government
offered into evidence to show the nature of the victim’s injury. One photograph (2-F)
showed the victim at the hospital, while the other photographs (2-D, 2-E), showed the
victim in the ambulance at the scene of the crime. The defense objected to the admission
of all three photographs on the grounds that the photographs were inflammatory and
irrelevant. The trial court excluded the hospital photograph (2-F), and permitted the
government to admit into evidence only one of the two photographs of the victim in the
ambulance. The government chose to introduce photograph 2-D into evidence.
                                              2
       Huggins was convicted by a jury of assault in the third degree, in violation of 14

V.I.C. § 297(2), and possession of a dangerous weapon during the commission of a crime

of violence, in violation of 14 V.I.C. § 2251(a)(2)(B). He was sentenced by the

Territorial Court to six months of imprisonment for the third degree assault and seven and

a half years of imprisonment for the possession of a dangerous weapon.

                                             II.

       Huggins argues that the trial court abused its discretion in admitting into evidence

the photograph of the victim’s injury. He contends that the photograph in question is

gruesome and bloody, and, as such, that its probative value is outweighed by its

propensity to cause prejudice. He posits that the victim’s injury could have been

presented through less prejudicial means, and suggests that the photograph was

cumulative of the victim’s testimony, the testimony and the records of the emergency

medical technician, the testimony of the law enforcement officer, and the testimony of the

shop owner Samuel Vierra. We review the trial court’s admission of the photograph

under an abuse of discretion standard. Government of Virgin Islands v. Albert, 241 F.3d
344, 347 & n.3 (3d Cir. 2001).

       Federal Rule 403 provides that “[a]lthough relevant, evidence may be excluded if

its probative value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue delay, waste

of time, or needless presentation of cumulative evidence.” Fed. R. Evid. 403. “We have

previously held that a district court has broad discretion to determine the admissibility of

                                              3
relevant evidence in response to an objection under Rule 403.” United States v. Lopez,

271 F.3d 472, 482 (3d Cir. 2001) (citation and internal quotation marks and brackets

omitted). We have stated that if judicial restraint is ever desirable, it is when an appellate

tribunal reviews a trial court’s Federal Rule 403 analysis. Id.

       In this case, the trial court did not abuse its broad discretion in admitting the

photograph in question over Huggins’ objection. The photograph of the victim’s injury

was relevant to whether Huggins committed the assault and possession charges, and was

highly probative evidence because it corroborated the victim’s testimony that she was

assaulted with an iron pipe. Although other defense witnesses testified to observing

blood on the victim’s face, the photograph was the only evidence, other than the victim’s

testimony, showing the nature and extent of the victim’s injury. Moreover, although the

photograph shows some blood on the victim’s face, it is not so gruesome that its

prejudicial impact outweighs its probative value. For these reasons, we will affirm the

final order of the District Court of the Virgin Islands, Appellate Division of St. Croix,

which affirmed the Judgment and Order of Commitment entered by the trial court.




                                              4